Case: 16-50026      Document: 00513960437         Page: 1    Date Filed: 04/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-50026
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             April 20, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JUAN CARLOS ARAUJO-CONTRERAS, also known as Juan Carlos Araujo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:07-CR-4-3


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Carlos Araujo-Contreras, federal prisoner # 36097-177, seeks leave
to proceed in forma pauperis (IFP) on appeal from the district court’s denial of
his motion to reduce his 210-month sentence for conspiracy to distribute
methamphetamine. By moving for leave to proceed IFP, Araujo-Contreras is
challenging the district court’s certification that this appeal from the denial of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50026    Document: 00513960437     Page: 2   Date Filed: 04/20/2017


                                 No. 16-50026

his 18 U.S.C. § 3582(c)(2) motion is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir.1997); FED. R. APP. P. 24(a)(5).
      Relying on 18 U.S.C. § 3553(a)(6), Araujo-Contreras contends that there
is an unwarranted disparity between his sentence and that of his brother, who
was convicted in the same case and received a § 3582(c)(2) reduction. Araujo-
Contreras, however, does not allege any facts suggesting that there is an
unwarranted sentencing disparity among similarly situated defendants. He
provides no details of any similarities between his and his brother’s offense
conduct, criminal records, other history, or characteristics. His conclusory
assertion that his brother is similarly situated fails to show that an
unwarranted disparity exists. The fact that a co-defendant received a sentence
reduction does not alone show that the denial of Araujo-Contreras’s
§ 3582(c)(2) motion created an unwarranted sentencing disparity. See United
States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010).
      Because Araujo-Contreras has not demonstrated that his “appeal
involves legal points arguable on their merits,” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citations omitted), the
motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR. R. 42.2. The motion
for appointment of counsel is also DENIED.




                                       2